Citation Nr: 1308493	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-46 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability, including as secondary to a service-connected disability. 

3.  Entitlement to service connection for a right shoulder disability, including as secondary to a service-connected disability.

4.  Entitlement to service connection for a left shoulder disability, including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in May 2010, but withdrew his hearing request in January 2011.  See 38 C.F.R. § 20.704(e) (2012).  Thus, the matter is appropriately before the Board for appellate review.  Id.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been with diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine.  He asserts that these disabilities result from a back injury sustained after lifting a heavy weight during service.  His service treatment records do not document an injury to the back; nevertheless, he is competent to report the onset and frequency of symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Because there are current lumbar spine diagnoses and competent evidence of in-service incurrence of the disorders, a VA examination must be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated VA treatment records must also be obtained upon remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

The Veteran contends that his cervical spine disability is caused or aggravated by his lumbar spine disability.  Additionally, medical evidence of record suggests that his shoulder pain may be caused or aggravated by his cervical spine disability.  Thus, these claims are inextricably intertwined with the claim for service connection for a lumbar spine disability, and a decision must be deferred pending   development of that issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the duty to notify under the Veterans Claims Assistance Act of 2000 (VCAA) on the claims of secondary service connection for right and left shoulder disabilities.  

2.  Obtain VA treatment records since June 2010.  

3.  Afford the Veteran a VA examination by a medical professional to determine:

a).  Whether it is at least as likely as not (a probability of 50 percent or greater) that the current findings of degenerative joint disease and degenerative disc disease of the lumbar spine, or other low back  pathology, if shown, are a progression of the in-service back injury reported by the Veteran, or the development of new and separate condition? 

b).  If the examiner concludes that it is at least as likely as not that a lumbar spine disability is service-connected, he or she must then determine whether it is at least as likely as not (a probability of 50 percent or greater) that the current findings of spondylosis and degenerative disc disease of the cervical spine, or any other neck pathology, if shown, are:

i).  A manifestation of the service-connected disability of the lumbar spine; or, 

ii).  Caused by or aggravated by the service-connected disability of the lumbar spine?  

c).  If the examiner concludes that it is at least as likely as not that a cervical spine disability is service-connected, he or she must then determine whether it is at least as likely as not (a probability of 50 percent or greater) that the current findings of bilateral rotator cuff syndrome, bilateral degenerative joint disease of the shoulders, or any other shoulder pathology, if shown, are:

i).  A manifestation of the service-connected disabilities of the cervical spine or lumbar spine, or both; or, 

iii).  Caused by or aggravated by the service-connected disabilities of the cervical spine or lumbar spine, or both?

The term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of a nonservice-connected disability as a result of a service-connected disability, beyond the natural clinical course of the disability, as contrasted to a temporary worsening of symptoms. 

The examiner is advised that the Board accepts the Veteran's reports of an in-service back injury as competent and credible evidence, even though there is a lack of contemporaneous medical evidence. 

The examination report must include a complete rationale for all opinions expressed.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The Veteran's file must be made available to the VA examiner for review.  

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case must then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


